



Exhibit 10.2






THIRD AMENDMENT TO THE AMENDED AND RESTATED
INVESTMENT MANAGEMENT AGREEMENT








This THIRD AMENDMENT dated as of February 10, 2016 to the Amended and Restated
Investment Management Agreement ("Agreement") dated as of December 23, 2014 is
entered into between WHITE MOUNTAINS ADVISORS LLC, a Delaware limited liability
company (the "Advisor"), and ONEBEACON INSURANCE GROUP, LTD., an exempted
limited liability company organized under the laws of Bermuda (the "Client").
Capitalized terms used but not defined herein have the meaning set forth in the
Agreement.




WHEREAS, the Advisor and the Client are parties ("Parties") to the Agreement;
and


WHEREAS, pursuant to Section 18 of the Agreement, the Client and Advisor desires
to modify certain terms of the Agreement.


WHEREAS, pursuant to Section 17 of the Agreement, the Client and Advisor desire
to add OB (Barbados) International SRL and Grand Marais Capital Limited to the
Agreement as Affiliated Companies of the Client and to have OB (Barbados)
International SRL and Grand Marais Capital Limited acknowledge such addition.




NOW, THEREFORE, the Parties, intending to be legally bound agree as follows:




1.Schedule B to the Investment Management Agreement is hereby updated to read in
its entirety as set forth in Schedule B to this Amendment.


2.All terms used herein and not otherwise defined having the meanings set forth
in the Investment Management Agreement.


3.Except as expressly modified by this Amendment, the Investment Management
Agreement is hereby ratified and confirmed in full force and effect.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the day and year first above
written.






ADVISOR:
 
CLIENT:
 
 
 
 
 
WHITE MOUNTAINS ADVISORS LLC
 
ONEBEACON INSURANCE GROUP, LTD.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By
/s/ Kevin B. Crawford
 
By
/s/ Sarah A. Kolar
Print:
Kevin B. Crawford
 
Print:
Sarah A. Kolar
Title:
CCO
 
Title:
Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ADDED COMPANY:
 
ADDED COMPANY:
 
 
 
 
 
OB (Barbados) International SRL
 
Grand Marais Capital Limited
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By
/s/ John Sinkus
 
By
/s/ Davina Smith
Print:
John Sinkus
 
Print:
Davina Smith
Title:
Director
 
Title:
Director
 
 
 
 
 
 
 
 
 
 







































2





--------------------------------------------------------------------------------





SCHEDULE B
AFFLIATED COMPANIES


Mill Shares Holdings (Bermuda) Ltd.
OneBeacon Holdings (Gibraltar) Limited
WM Belvaux (Luxembourg) S.à.r.l.
OneBeacon Investments (Luxembourg) S.à.r.l.
WM Findel (Luxembourg) S.à.r.l.
WM Kehlen (Luxembourg) S.à.r.l.
WM Queensway (Gibraltar) Limited
OneBeacon Insurance Group LLC
OneBeacon U.S. Enterprises Holdings, Inc.
OneBeacon U.S. Financial Services, Inc.
OneBeacon U.S. Holdings, Inc.
Atlantic Specialty Insurance Company
Homeland Insurance Company of Delaware
Homeland Insurance Company of New York
OneBeacon Select Insurance Company
OBI National Insurance Company
OneBeacon Specialty Insurance Company
OBI America Insurance Company
A.W.G. Dewar, Inc.
EBI Claims Services, LLC
National Marine Underwriters, Inc.
OneBeacon Entertainment, LLC
OneBeacon Professional Insurance, Inc.
OneBeacon Services, LLC
OneBeacon Sports and Leisure, LLC
Split Rock Insurance, Ltd.
OB (Barbados) International SRL
Grand Marais Capital Limited












































3



